IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


JERMAINE LAMONT WILEY,

              Appellant,

 v.                                                       Case No. 5D16-3115

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed December 16, 2016

3.801 Appeal from the Circuit
Court for Orange County,
Robert J. Egan, Judge.

Jermaine Lamont Wiley, Trenton, pro se.

No Appearance for Appellee.


PER CURIAM.

       Appellant, Jermaine Wiley, appeals the summary denial of his motion for additional

jail credit filed pursuant to Florida Rule of Criminal Procedure 3.801. Because the records

attached to the trial court’s order do not conclusively refute Wiley’s claim, we remand for

the trial court to either attach additional records refuting the claim or hold an evidentiary

hearing. See Sherman v. State, 185 So. 3d 1295, 1296 (Fla. 5th DCA 2016) (holding that

remand required where it was unclear from records attached whether defendant had
completed sentence in one case but had been held in custody thereafter pending

transport to different county for disposition of second case.).

       REVERSED and REMANDED.



TORPY, EVANDER and LAMBERT, JJ., concur.




                                             2